                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESS EE
                                      AT KNOXVIL LE

   UNITED STATES OF AMERICA ,                     )
                                                  )
                         Plaintiff,               )
                                                  )
   V.                                             )          No. 3:16-CR-2 0-CLC-HB G
                                                  )
   MARK HAZEL WOOD,                               )
                                                  )
                         Defendant.               )


                                             ORDER

                 This case is before the undersigne d pursuant to the Court's Memorand um and Order

   of January 11, 2021 [Doc. 984]. On February 16, 2018, the undersigne d entered an Order Setting

   Conditions of Release [Doc. 491], which included an Appearanc e Bond [Doc. 491-1] and the

   Conditiona l Deed and Declaration of Trust, attached to said Appearanc e Bond as Exhibit 1, on

   certain real estate identified therein as 1024 Cherokee Boulevard, Knoxville, Tennessee.

   Defendant Hazelwood ' s conviction has been reversed on appeal and the mandate has issued.

   Accordingl y, the Court finds the Appearanc e Bond is no longer necessary and may be ended.

                 It is hereby ORDERE D that the Appearanc e Bond [Doc. 491-1] is RELEASED

   in FULL and as such, the property located at 1024 Cherokee Boulevard, Knoxville, Tennessee, is

   RELEASE D in FULL from all obligations set forth in the Appearanc e Bond. The Clerk of Court

   is DIRECTE D to return the Conditiona l Deed of Trust to Defendant Hazelwood 's counsel.

                 IT IS SO ORDERED .

                                               ENTER:


                                                {SF c- }J, ~ ~
                                               United States Magistrate Judge




Case 3:16-cr-00020-CLC-HBG Document 987 Filed 01/12/21 Page 1 of 1 PageID #: 22687
